DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022, has been entered. 

Response to Amendment
The declaration under 37 CFR 1.132 of Yohei Fujikawa filed May 12, 2022, (hereinafter “the Fujikawa declaration”) is sufficient to overcome the rejection of independent claims 1 and 7 over Japanese Patent Appl. Publ. No. JP 2000-264795 to Oguri, et al. in view of a brochure from SGL Carbon Group entitled “Carbon Fiber-Reinforced Carbon:  Properties, Uses, and Forms Supplied,” published 05/2004.  As explained in pp. 1-4 of the Fujikawara declaration Oguri teaches away from the use of a material having a lower thermal conductivity than that of graphite for the shield plate.  


Allowable Subject Matter
Claims 1, 3-7, 10-12, 15-18, and 21-27 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a single crystal manufacturing apparatus comprised of a heat-insulating shield member arranged and used between a SiC source housing and a substrate support which includes a supporting rod which supports a center of the heat-insulating shield member from a lower side, wherein the heat-insulating shield member contains a low thermally conductive carbon material having thermal conductivity lower than graphite, the low thermally conductive carbon material consists of carbon, a diameter of the heat-insulating shield member is smaller than an inner diameter of the crystal growth container, and the heat-insulating shield member is made of a heat-insulating material having thermal conductivity of 1 to 3.25 W/m-K in at least a thickness direction at room temperature as recited in the context of independent claims 1 and 7.  Dependent claims 3-6, 10-12, 15-18, and 21-27 are also deemed to be in condition for allowance due to their direct or indirect dependence on claim 1 or 7.  
The closest prior art of record includes Japanese Patent Appl. Publ. No. JP 2000-264795 to Oguri, et al. (hereinafter “Oguri”) in view of a brochure from SGL Carbon Group entitled “Carbon Fiber-Reinforced Carbon:  Properties, Uses, and Forms Supplied,” published 05/2004 (“SGL Carbon”).  In Figs. 1 & 3 and ¶¶[0012]-[0023] Oguri teaches an embodiment of a shield member in the form of plate members (5a) or (5b) provided in a crucible (1) between raw material (4) and a cover material (2) which supports a substrate (3).  Then in pp. 12-13 SGL Carbon teaches that composite sheets reinforced with 2D fabrics comprised of carbon fibers (i.e., carbon fiber reinforced carbon (CFRC)) possess thermal anisotropy with a thermal conductivity of 50 to 180 W/m-K within the in-plane direction and 5 to 30  W/m-K perpendicular to the plane of the sheet.  However, as explained at pp. 11-14 of applicants’ May 12, 2022, reply, and affirmed by the Fujikawa declaration, Oguri teaches away from the use of a material having a lower thermal conductivity than that of graphite for the shield plate and SGL Carbon does not teach or suggest the claimed thermal conductivity of 1 to 3.25 W/m-K as required in the context of independent claims 1 and 7.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714